DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
and/or Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged
Information Disclosure Statement (IDS)
The information disclosure statement submitted on March 23, 2022, has been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 12-16 of US 11206564 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other, as exposed by the comparison table below.
Present Application
US 11206564 B2
1. A non-transitory computer readable storage medium, comprising instructions, wherein the instructions are configured to be executed by a computer, to implement a method of processing measurement information, applied to a multi-connection system comprising at least two access network nodes in communication with a terminal, wherein the method comprises: receiving, by the terminal, measurement configuration information transmitted by a first access network node; acquiring, by the terminal, measurement information of at least one frequency other than a serving frequency of a second access network node according to the measurement configuration information; and transmitting, by the terminal, the measurement information of the at least one frequency other than the serving frequency of the second access network node to the second access network node, wherein the at least one frequency other than the serving frequency of the second access network node comprises a serving frequency of the first access network node.
1. A method of processing measurement information, applied to a multi-connection system comprising at least two access network nodes in communication with a terminal, comprising: receiving, by the terminal, measurement configuration information transmitted by a first access network node; acquiring, by the terminal, measurement information of at least one frequency other than a serving frequency of a second access network node according to the measurement configuration information; and transmitting, by the terminal, the measurement information of the at least one frequency other than the serving frequency of the second access network node to the second access network node, wherein the at least one frequency other than the serving frequency of the second access network node comprises a serving frequency of the first access network node.
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19

	
As indicated by the highlighted text in the comparison table above, the subject matter  of independent claim 1 of the present application is contained entirely in claim 1 of US 11206564 B2. The difference between the compared claims consists merely in that the preamble in claim 1 of the present application refers to a non-transitory computer readable storage medium, comprising instructions, wherein the instructions are configured to be executed by a computer, to implement a method of processing measurement information, applied to a multi-connection system comprising at least two access network nodes in communication with a terminal; while in claim 1 of the patent document, the preamble refers to a method of processing measurement information, applied to a multi-connection system comprising at least two access network nodes in communication with a terminal.
Independent claim 11 claims the same subject matter as claim 1, with the difference that claim 1 refers to receiving, by the terminal, measurement configuration information transmitted by a first access network node, while claim 11 discloses receiving, by a second access network node, measurement information transmitted by the terminal and acquired by the terminal according to measurement configuration information transmitted by the first access network node. Therefore, similar rejection rationale applies.
 Dependent claims 2-10 and 12-18 are also rejected in similar manner to  independent claims 1 and 11; that is, their subject matter is also disclosed by the corresponding claims of US 11206564 B2 according to the listing in the comparison table above.
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., measurement configuration in wireless communication system.
	US 20200236568 A1	US 20180124673 A1	US 8411555 B2
	US 7957721 B2
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
November 27, 2022